DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The double patenting rejections made in view of U.S. Patent numbers 9,774,917 and 10,091,558 have been withdrawn in light of applicant’s amendments.
The official notice taken that dedicated buttons on remote controls for specify input types and “timeout” timers were notoriously well known in the art at the time of invention was not traversed by the applicant, and is taken as an admission of the facts herein, see MPEP 2144.03(c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1-5 and 9-23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellis (8,407, 737, of record) [Ellis ‘737] in view of Roberts et al. (2012/0284753, of record) [Roberts] and Ellis (8,782,706) [Ellis ‘706].
Regarding claims 1, 22, and 23, Ellis ‘737 discloses a method comprising:
at an electronic device in communication with a display device and one or more input devices: concurrently displaying, via the display device: a first content item that is playing; and a content bar that includes a first plurality of representations of live content items, the first plurality of representations of live content items is overlaid on the first content item (fig. 2).
Ellis ‘737 fails to disclose the live content items include respective live media corresponding to respective live content, and the live content items corresponding to the first plurality of representations are of a first category of content items; while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items; and in response to receiving the first input, updating the content bar to include a second plurality of representations of live content items, wherein: the second plurality of representations of live content items is overlaid on the first content item, and the live content items corresponding to the second plurality of representations are of the second category of content items.
In an analogous art, Roberts teaches displaying a content bar organized by category, wherein user input is received to update displayed content items to a second category different from the first (figs. 8 and 14, see paragraph 0019).
It would have been obvious at the time of invention to modify the method of Ellis ‘737 to include the live content items corresponding to the first plurality of representations are of a first category of content items; while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a first input corresponding to a request to update the content bar to correspond to live content items of a second category, different from the first category, of content items; and in response to receiving the first input, updating the content bar to include a second plurality of representations of live content items, wherein: the second plurality of representations of live content items is overlaid on the first content item, and the live content items corresponding to the second plurality of representations are of the second category of content items, as suggested by Roberts, for the benefit of facilitating the selection of desired content by allowing a user to filter by category.
Ellis ‘737 and Roberts fail to disclose the live content items include respective live media corresponding to respective live content.
In an analogous art, Ellis  ‘706 teaches providing multiple instances of live content in program guide format to allow a viewer to view and select from a plurality of live content items in a manner more informed than traditional approaches (fig. 12A and col. 26, lines 31-67).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis ‘737 and Roberts to include the live content items include respective live media corresponding to respective live content, as suggested by Ellis ‘706, for the benefit of allowing a viewer to view and select from a plurality of live content items in a manner more informed than traditional approaches, as each window provides up to the second updates regarding ongoing live content.

Regarding claim 2, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein updating the content bar comprises displaying an animation of the content bar switching from including the first plurality of representations to including the second plurality of representations (Roberts fig. 9).

Regarding claim 3, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 2, wherein the content bar is displayed at a respective location via the display device, and the animation comprises rotating the content bar while it remains displayed at the respective location via the display device (Roberts fig. 9).

Regarding claim 4, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein updating the content bar includes ceasing display of the first plurality of representations of live content items (Roberts paragraph 0018).

Regarding claim 5, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein first plurality of live content items corresponds to media from channels (Ellis ‘737 fig. 2 and Ellis ‘706 fig. 12A).

Regarding claim 9, Ellis and Roberts disclose the method of claim 1, wherein the first plurality of representations of live content items comprises a representation of the first content item, wherein the first content item is a live content item (Ellis ‘737 fig. 2).

Regarding claim 10, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, further comprising: while the first content item is playing, receiving, via the one or more input devices, a second input selecting a respective representation of the first plurality of representations; and in response to receiving the second input, ceasing the displaying of the first content item and displaying a second content item that is playing and that corresponds to the respective representation (Ellis ‘737 fig. 3).

Regarding claim 11, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein one or more respective representations of the first plurality of representations of live content items comprise one or more live videos corresponding to the live content items (representations can include video, Roberts fig. 14, said video comprising live content, Ellis ‘706 fig. 12A).

Regarding claim 12, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein one or more respective representations of the first plurality of representations of live content items comprise one or more titles associated with the live content items (Ellis ‘737 fig. 2).

Regarding claim 13, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein one or more respective representations of the first plurality of representations of live content items comprise one or more indications of sources of content associated with the live content items (Ellis ‘737 fig. 2).

Regarding claim 14, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein the content bar comprises live content items corresponding to content sources selected by a user of the electronic device (Roberts paragraph 0023).

Regarding claim 15, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein the content bar comprises live content items corresponding to content sources selected by a user other than a user of the electronic device (in the event that different user in a household uses the guide as customized by a primary user, Roberts paragraph 0023).

Regarding claim 16, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, but fail to disclose the first input includes selection of a button dedicated to change the content bar to display the second category of live content items.
Examiner takes official notice that dedicated buttons on remote controls for specify input types were notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis ‘737, Roberts, and Ellis ‘706 to include the first input includes selection of a button dedicated to change the content bar to display the second category of live content items.

Regarding claim 17, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 1, wherein: the content bar is associated with an ordered sequence of a plurality of categories, including the first category and the second category; and the first input comprises a request to traverse the ordered sequence of the plurality of categories in a first direction, wherein the second category of content items is a next category in the sequence of the plurality of categories, the method further comprising: while concurrently displaying the first content item that is playing and the content bar corresponding to the live content items of the first category of content items, receiving, via the one or more input devices, a second input comprising a request to traverse the ordered sequence of the plurality of categories in a second direction, different from the first direction; and in response to receiving the second input, updating the content bar to include live content items of a previous category of live content items in the sequence of the plurality of categories (up or down, Roberts fig. 9).

Regarding claim 18, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 17, further comprising: while displaying the content bar associated with the first category of content items, displaying, in association with the content bar, a first indication corresponding to the first category; and in response to receiving the second input, and while maintaining display of the first plurality of representations of live content items in the content bar, replacing display of the first indication corresponding to the first category with display of a second indication corresponding to the previous category of content items (additional overlay, Roberts fig. 8).

Regarding claims 19 and 20, Ellis ‘737, Roberts, and Ellis ‘706  disclose the method of channel 18, but fail to disclose the method further comprising: in response to displaying the first plurality of representations of live content items in the content bar in association with the second indication corresponding to the previous category of content items for a predetermined amount of time, updating the content bar to include a third plurality of representations of live content items corresponding to the previous category of content items.
Examiner takes official notice that “timeout” timers were notoriously well known in the art at the time of invention.
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis ‘737, Roberts, and Ellis ‘706 to include in response to displaying the first plurality of representations of live content items in the content bar in association with the second indication corresponding to the previous category of content items for a predetermined amount of time, updating the content bar to include a third plurality of representations of live content items corresponding to the previous category of content items, implementing a “timeout” timer as was known, which removes displayed content in response to inactivity.

Regarding claim 21, Ellis ‘737, Roberts, and Ellis ‘706 disclose the method of claim 17, wherein: the first input is a swipe gesture detected on a touch-sensitive surface in a first direction, the method further comprising: while concurrently displaying the first content item that is playing and the content bar, receiving, via the one or more input devices, a second input comprising a swipe gesture detected on the touch-sensitive surface in a second direction, different from the first direction; and in response to receiving the second input, scrolling through the first plurality of representations of live content items (Roberts fig. 9).

Claims 6-8 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Ellis ‘737, Roberts, and Ellis ‘706 as applied to claim 1 above, and further in view of Sela et al. (2011/0209177, of record) [Sela].
Regarding claim 6, Ellis ‘737, Roberts, and Ellis ‘706  disclose the method of claim 1, but fail to disclose the method further comprising: playing first audio associated with a first respective representation of the first plurality of representations of live content items, wherein the first respective representation has a focus; while playing the first audio, receiving, via the one or more input devices, a second input changing the focus to a second respective representation of the first plurality of representations of live content items; and in response to receiving the second input, ceasing the playing of the first audio and playing second audio associated with the second respective representation.
In an analogous art, Sela teaches only rendering audio associated with the location of “focus” within a user interface (i.e. cursor location) so as to ensure only both relevant and non- conflicting audio is being rendered to a user (paragraph 0051).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Ellis ‘737, Roberts, and Ellis ‘706 to include playing first audio associated with a first respective representation of the first plurality of representations of live content items, wherein the first respective representation has a focus; while playing the first audio, receiving, via the one or more input devices, a second input changing the focus to a second respective representation of the first plurality of representations of live content items; and in response to receiving the second input, ceasing the playing of the first audio and playing second audio associated with the second respective representation, as suggested by Sela, for the benefit of ensuring only both relevant and non-conflicting audio is being rendered to a user.

Regarding claim 7, Ellis ‘737, Roberts, Ellis ‘706, and Sela disclose the method of claim 6, further comprising: before the first respective representation of the first plurality of representations has the focus, playing third audio associated with the first content item; while playing the third audio, receiving, via the one or more input devices, a third input moving the focus to the first respective representation; and in response to receiving the third input, playing the first audio (focus is initially set on primary content before any user input, Sela paragraph 0051).

Regarding claim 8, Ellis ‘737, Roberts, Ellis ‘706, and Sela disclose the method of claim 6, further comprising: while the focus is on the first respective representation and the first audio is playing, receiving, via the one or more input devices, a third input associated with switching audio playback from the content bar to the first content item; and in response to receiving the third input, ceasing the playing of the first audio and playing the third audio (Sela paragraph 0051).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421